DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayamoto (US Patent Application Publication # 2013/0072075).
Regarding Claim 1, Kayamoto discloses a method for providing an electrically conductive power transmission interface (i.e. end structure 200/220 w/ connection layer 203/223) on the end surface (i.e. end face 202) of a power cable (i.e. electrical wire 201) having at least two separate wires (i.e. stranded wire with a plurality of aluminum wires) being electrically conductive, the cable further comprising a reactive compound (i.e. middle layer 221 made of a metal or alloy having a lower ionization tendency than the electrical wire 201 and a higher ionization tendency than the connection layer 223, such as zinc, nickel, and tin) different from the wires for providing further features to the power cable, the method comprising the steps of: 
providing an end section of said power cable, said end section comprising wires (i.e. a plurality of aluminum wires) having wire ends, the end section further having said reactive compound, and wherein at least a portion of said reactive compound is located among said at least two separate wires (i.e. as shown in Fig. 13); and
successively adding electrically conductive particulates (i.e. powder 1 made of copper (Cu) or an alloy containing copper, silver (Ag) or an alloy containing silver, and gold (Au) or an alloy containing gold, and copper to form connection layer 203/223) onto said end section by bringing the conductive particulates being dispersed in a non-adhering carrier fluid (i.e. gasses such as helium, nitrogen, and air) of a different material than said conductive particulates into contact with said end section (Fig. 5, 8, 9, 10A, 10B, 11-14, 15A, 15B, & 16-18; Abstract; Paragraphs 0001, 0007-0021, 0062-0067, 0088-0128). Although the figures show a solid wire, the disclosure of Kayamoto states that electrical wire may be a stranded wire. Middle layer 221 is formed by cold spraying a tin powder to deposit a film of reactive material which would necessarily be “located among said at least two separate wires” or strands of electrical wire 201.

Regarding Claim 2, Kayamoto discloses providing a dispersion of said electrically conductive particulates (i.e. powder 1 made of copper (Cu) or an alloy containing copper, silver (Ag) or an alloy containing silver, and gold (Au) or an alloy containing gold, and copper to form connection layer 203/223) in a nonadhering fluid (i.e. gasses such as helium, nitrogen, and air) of a different material than said conductive particulates (Fig. 5, 9, 12, 17; Abstract; Paragraphs 0062, 0093, 0100, 0106, 0113, 0120, 0126). 

Regarding Claim 3, Kayamoto discloses providing an enclosure boundary (i.e. mask 71/72) delimiting a local enclosure from an outside environment, the enclosure boundary having an open end for receiving a cable end into said local enclosure, further where said cable is provided into said open end of said enclosure boundary to provide at least a dust-tight seal between the local enclosure and an outside environment, where the deposition means is provided inside said local enclosure (Fig. 5, 9, 12, 17; Abstract; Paragraphs 0093, 0100, 0106, 0113, 0126).   

Regarding Claim 4, Kayamoto discloses continuing said successively depositing until said power transmission interface (i.e. connection layer 203/223) has been integrally formed with said at least two wire ends of said wires (Fig. 5, 8, 9, 10A, 10B, 11-14, 15A, 15B, & 16-18; Abstract; Paragraphs 0001, 0007-0021, 0062-0067, 0088-0128).  

Regarding Claim 5, Kayamoto discloses that said successively adding may be chosen from a list of: cold spraying, electroplating, or laser metal deposition (Fig. 5, 9, 12, 17; Abstract; Paragraphs 0030, 0052-0054, 0058, 0061, 0062, 0074, 0075, 0081, 0086, 0087, 0093, 0095, 0100, 0101, 0106, 0107, 0113, 0115, 0120, 0121, 0126, 0127). Kayamoto discloses a cold spraying process of forming a conductive interface with connection layer 203/223.   

Regarding Claim 6, Kayamoto discloses that said successively adding is successively cold-adding, where the parameters relating to temperature is controlled to ensure the temperature of the reactive compound remains below a reactive temperature, at which reactive temperature said reactive compound interferes with said successively adding to impede the electrical and/or mechanical properties of said electrically conductive power transmission interface and/or where the reactive compound damages the cable at said reactive temperature (Fig. 5, 9, 12, 17; Abstract; Paragraphs 0062, 0064, 0081). A temperature is kept lower than the melting point of the powder material in order to prevent oxidization. 

Regarding Claim 7, Kayamoto discloses that where said forming is cold spraying, where said cold-spraying is performed by: depositing a first conductive material (i.e. powder 1 made of copper (Cu) or an alloy containing copper, silver (Ag) or an alloy containing silver, and gold (Au) or an alloy containing gold, and copper to form connection layer 203/223) and depositing a filler material (i.e. middle layer 221 made of a metal or alloy having a lower ionization tendency than the electrical wire 201 and a higher ionization tendency than the connection layer 223, such as zinc, nickel, and tin and coating layer 111) (Fig. 5, 8, 9, 10A, 10B, 11-14, 15A, 15B, & 16-18; Abstract; Paragraphs 0001, 0007-0021, 0062-0067, 0075-0128).  

Regarding Claim 8, Kayamoto discloses that after said filler material has been deposited, the end surface is treated to expose deposited first conductive material, and a second layer of conductive material is deposited onto said end surface to integrally interact with the deposited first conductive material (Paragraph 0092, 0093, 0112, 0113). Kayamoto provides for grinding to remove material of the connection layer and for multiple subsequent layers formed by cold spraying in order to have a desired thickness.

Regarding Claim 16, Kayamoto discloses a method comprising: using a cold spraying apparatus (i.e. film deposition apparatus 5 using cold spray) for forming a power transmission interface (i.e. end structure 200/220 w/ connection located among said at least two separate wires (Fig. 5, 8, 9, 10A, 10B, 11-14, 15A, 15B, & 16-18; Abstract; Paragraphs 0001, 0007-0021, 0062-0067, 0088-0128).  Although the figures show a solid wire, the disclosure of Kayamoto states that electrical wire may be a stranded wire. Middle layer 221 is formed by cold spraying a tin powder to deposit a film of reactive material which would necessarily be “located among said at least two separate wires” or strands of electrical wire 201.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kayamoto (US Patent Application Publication # 2013/0072075).
Regarding Claim 9, Kayamoto does not explicitly disclose a step of hammering or peening where the end surface of the conductor or the interface layer is subjected to mechanical compressive forces.
However, hammering is known in the art of metal working as a way of helping shape a metal part according to requirements. It would have been obvious to one skilled in the art to use a step of hammering as an additional tool to the grinding or cutting done by Kayamoto, as described in at least Paragraphs 0060, 0069, 0072, 0074, & 0113, in order to help shape the end face of the electrical wire or busbar of Kayamoto.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. The Applicant argues that Kayamoto does not disclose or suggest “a reactive compound or at least a portion of a reactive compound located among said at least two separate wires” as now claimed in independent claims 1 & 16. The Examiner respectfully disagrees. As stated in the rejection of said claims above, although the figures show a solid wire, the disclosure of Kayamoto states that electrical wire may be a stranded wire. Middle layer 221 is formed by cold spraying a tin powder to deposit a film of reactive material which would necessarily be “located among said at least two separate wires” or strands of electrical wire 201 because it would be sprayed into any .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/           Examiner, Art Unit 2847   

/William H. Mayo III/           Primary Examiner, Art Unit 2847